UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 29, 2011 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-15274 J. C. PENNEY COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 26-0037077 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6501 Legacy Drive, Plano, Texas 75024 - 3698 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) (972) 431-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated fileroNon-accelerated fileroSmaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 213,549,232 shares of Common Stock of 50 cents par value, as of December 2, 2011 Table of Contents J. C. PENNEY COMPANY, INC. FORM 10-Q For the Quarterly Period Ended October 29, 2011 INDEX Page PartI. Financial Information Item 1. Unaudited Financial Statements a ) Consolidated Statements of Operations 1 b ) Consolidated Balance Sheets 2 c ) Consolidated Statements of Cash Flows 3 d ) Notes to the Unaudited Interim Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PartII. Other Information Item1A. Risk Factors 31 Item 6. Exhibits 33 Signatures i Table of Contents Part I. Financial Information Item1. Unaudited Financial Statements J. C. PENNEY COMPANY, INC. CONSOLIDATED STATEMENTS of OPERATIONS (Unaudited) ($ in millions, except per share data) Three Months Ended Nine Months Ended Oct. 29, Oct. 30, Oct. 29, Oct. 30, Total net sales $ Cost of goods sold Gross margin Operating expenses/(income): Selling, general and administrative (SG&A) Pension 31 64 88 Depreciation and amortization Real estate and other, net (5 ) (7 ) ) ) Restructuring and management transition - - Total operating expenses Operating (loss)/income ) 71 Net interest expense 55 57 Bond premiums and amortized costs - - - 20 (Loss)/income before income taxes ) 67 ) Income tax (benefit)/expense ) 23 ) 63 Net (loss)/income $ ) $ 44 $ ) $ (Loss)/earnings per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ The accompanying notes are an integral part of these unaudited Interim Consolidated Financial Statements. -1- Table of Contents J. C. PENNEY COMPANY, INC. CONSOLIDATED BALANCE SHEETS ($ in millions) Oct. 29, Oct. 30, Jan. 29, (Unaudited) (Unaudited) Assets Current assets Cash in banks and in transit $ $ $ Cash short-term investments Cash and cash equivalents Merchandise inventory Income taxes receivable Prepaid expenses and other Total current assets Property and equipment (net of accumulated depreciation of $3,035, $2,911 and $2,854) Prepaid pension Other assets Total Assets $ $ $ Liabilities and Stockholders’ Equity Current liabilities Merchandise accounts payable $ $ $ Other accounts payable and accrued expenses Current maturities of long-term debt - - Total current liabilities Long-term debt Deferred taxes Other liabilities Total Liabilities Stockholders' Equity Common stock(1) Additional paid-in capital Reinvested earnings Accumulated other comprehensive (loss) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ $ 1,250 million shares of common stock are authorized with a par value of $0.50 per share. The total shares issued and outstanding were 213 million, 237 million and 237 million as of October 29, 2011, October 30, 2010 and January 29, 2011, respectively. The accompanying notes are an integral part of these unaudited Interim Consolidated Financial Statements. -2- Table of Contents J. C. PENNEY COMPANY, INC. CONSOLIDATED STATEMENTS of CASH FLOWS (Unaudited) ($ in millions) Nine Months Ended Oct. 29, Oct. 30, Cash flows from operating activities: Net (loss)/income $ ) $ Adjustments to reconcile net (loss)/income to net cash (used in) operating activities: Restructuring and management transition - Asset impairments and other charges 8 4 Depreciation and amortization Benefit plans expense 46 Voluntary pension contribution - ) Stock-based compensation 33 36 Excess tax benefits from stock-based compensation (5 ) (1 ) Deferred taxes ) 79 Change in cash from: Inventory ) ) Prepaid expenses and other assets ) 7 Merchandise accounts payable Current income taxes payable ) ) Accrued expenses and other ) ) Net cash (used in) operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 1 4 Proceeds from joint venture cash distribution 53 - Net cash (used in) investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt - Payments of long-term debt - ) Financing costs ) ) Dividends paid, common ) ) Proceeds from issuance of stock warrant 50 - Stock repurchase program ) - Proceeds from stock options exercised 12 7 Excess tax benefits from stock-based compensation 5 1 Tax withholding payments reimbursed by restricted stock (6 ) (2 ) Net cash (used in) financing activities ) ) Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Income taxes paid $
